
	

113 HR 4987 IH: Torture Victims Relief Reauthorization Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4987
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Smith of New Jersey (for himself, Mr. McGovern, and Mr. Wolf) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Torture Victims Relief Act of 1998 to authorize appropriations to provide assistance
			 for domestic and foreign programs and centers for the treatment of victims
			 of torture, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Torture Victims Relief Reauthorization Act of 2014.
		2.Authorization of appropriations for domestic treatment centers for victims of tortureSection 5(b)(1) of the Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read
			 as follows:
			
				(1)Authorization of appropriationsOf the amounts authorized to be appropriated for the Department of Health and Human Services for
			 fiscal years 2015 and 2016, there are authorized to be appropriated to
			 carry out subsection (a) $25,000,000 for each of the fiscal years 2015 and
			 2016..
		3.Authorization of appropriations for foreign treatment centers for victims of tortureSection 4(b)(1) of the Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended to read
			 as follows:
			
				(1)Authorization of appropriationsOf the amounts authorized to be appropriated for fiscal years 2015 and 2016 pursuant to chapter 1
			 of part I of the Foreign Assistance Act of 1961, there are authorized to
			 be appropriated to the President to carry out section 130 of such Act
			 $12,000,000 for each of the fiscal years 2015 and 2016..
		4.Specialized training for Foreign Service officersSection 7 of the Torture Victims Relief Act of 1998 (22 U.S.C. 2152 note) is amended—
			(1)in subsection (a), in the matter preceding paragraph (1), by inserting through the Foreign Service Institute after foreign service officers; and
			(2)by adding at the end the following new subsection:
				
					(c)ReportThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate an
			 annual report on the implementation of subsection (a) for the preceding
			 year, including a description of training on victims of torture for
			 foreign service officers and the number of foreign service officers
			 trained..
			5.Report on victims of torture who enter the United StatesThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate an
			 annual report on the percentage and number of identified victims of
			 torture who are approved to enter the United States as refugees and their
			 initial placement in the United States.
		6.Guidance and support for indigenous foreign treatment centers and programs for victims of torture
			(a)In generalThe Administrator of the United States Agency for International Development shall provide guidance
			 and support for indigenous foreign treatment centers and programs for
			 victims of torture in order to increase the capacity of such centers and
			 programs and to train other local health care providers, including
			 hospitals, clinics and other health treatment facilities.
			(b)Authorization of appropriationsOf the amounts authorized to be appropriated for fiscal years 2015 and 2016 to carry out section
			 130 of the Foreign Assistance Act of 1961, there are authorized to be
			 appropriated to the Administrator such sums as may be necessary to carry
			 out subsection (a) for each of the fiscal years 2015 and 2016.
			
